Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


Claims 7-10 are pending.  Claims 7-10 are examined on the merits.




Claim Rejections –35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 7-10 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Kim et al (US 2012/0141613 A1).  
Kim et al teach the result for the Acanthopanax senticosus extract (thus the claimed active ingredient) is shown in FIG. 34. Referring to FIG. 34, the Acanthopanax senticosus extract inhibits sebum production in a concentration-dependent manner [0092] (thus a method for controlling sebum). The cosmetic composition (thus claim 10 is met, thus locally applying to the skin of the subject, thus claim 7 is met) may be in any form without particular limitation. For example, the cosmetic composition may be in the form of lotion, nourishing lotion, massage cream, nourishing cream, pack, gel, or skin adhesive type cosmetic [0048]
Kim et al teach the extract may be obtained according to commonly employed methods, without particular limitation. In an exemplary embodiment, the extract of one or more selected from the group consisting of Astragalus membranaceus, Saururus chinensis, Glycyrrhizae radix, rose, rhubarb, Acanthopanax senticosus and Phellodendri cortex may be extracted using distilled water or an organic solvent such as C.sub.1-C.sub.5 anhydrous or hydrous low alcohol. In another exemplary embodiment, the extract may be obtained by hot water extraction. The extraction efficiency of the hot water extraction may be improved by setting vacuum and high-pressure conditions [0043] (thus heated water, thus claim 9 is met).
In an exemplary embodiment, the composition according to the present disclosure for external skin application may comprise the extract of Astragalus membranaceus, Saururus chinensis, Glycyrrhizae radix, rose, rhubarb, Acanthopanax senticosus or Phellodendri cortex in an amount of 0.1-20 wt %, more specifically 0.5-20 wt %, based on the total weight of the composition [0047] (thus claim 8 is met).
Therefore, the reference is deemed to anticipate the instant claim above.


Conclusion
             No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIUWEN MI whose telephone number is (571)272-5984.  The examiner can normally be reached on Monday-Friday 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Qiuwen Mi/
Primary Examiner, Art Unit 1655